DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-10 and 12-18 have been examined.
Claim 11 has been cancelled.
P = paragraph e.g. P[0001]=paragraph[0001]

Response to Amendment
The Claim Objections and rejections under 35 U.S.C. 112(a) and 112(b) have been rendered moot by the 04/26/2022 claim amendments, as these amendments have deleted Claim 11 and the subject matter of Claims 1 and 2 that necessitated these objections and rejections.
Regarding the use of Leon et al. (9,776,730) as prior art in the previous Office Action, the Granted Rule 48 Petition seen in the 04/26/2022 Notice of Acceptance has caused Leon et al. (9,776,730) to no longer be prior art under 102(a)(1) and 102(a)(2), as the inventive entities of U.S. Patent No. 9,776,730 and the present application are now the same. Therefore, Leon et al. (9,776,730) is no longer used as prior art in the present Office Action.
However, the Examiner notes that the Granted Rule 48 Petition has no effect on the Double Patenting rejections. 
Furthermore, the Examiner notes that new grounds of rejection under White et al. (9,357,111) are introduced in view of the claim amendments. See the new grounds of rejection.

Response to Arguments
Applicant's arguments filed 04/26/2022 regarding the Double Patenting rejections have been fully considered but they are not persuasive. The Applicant argues “Applicants traverse this rejection but, in the interest of moving this application to issue, enclose a Terminal Disclaimer in compliance with 37 C.F.R. 1.321(c)”. However, these arguments are not persuasive, as no Terminal Disclaimer has been filed, and the Examiner could not find any Terminal Disclaimer enclosed in the documents filed on 04/26/2022 or in any document filed on any other date. Therefore, the present claims are rejected under Double Patenting, as the claim amendments have not changed the claims in a manner that causes the claims to be patentably distinct from the claims of U.S. Patent No. 9,776,730.
Applicant’s arguments filed 04/26/2022 regarding all other issues have been considered but are moot in view of the new ground(s) of rejection.

All claims are rejected. See the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 12-17 of U.S. Patent No. 9,776,730.
As per Claim 1, the claim is encompassed by Claims 1 and 3 of U.S. Patent No. 9,776,730 (which will be referred to as Patent ‘730), except for several differences which will be addressed. A difference of the preamble of Claim 1 reciting “low visibility aid device” rather than “flight data capture and transmission device” of Claim 1 of Patent ‘730, however, this preamble is simply a label that describes an intended use and does not require any limitations other than what is recited in the claim body. Furthermore, Claim 1 recites “a communication unit that is configured to communicate wirelessly to an external device in real time”, where the “external device” is equivalent to the “at least one of a tablet, a smartphone and a computer” of Claim 3 of Patent ‘730.

Claim 3 is encompassed by Claim 5 of Patent ‘730.

Claim 4 is rendered obvious by Claim 8 of Patent ‘730, as clearly a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to have an “Attitude and Heading Reference System” as in Claim 8 of Patent ‘730 to generate or obtain information regarding an attitude, in order to reference the attitude.

Claim 5 is encompassed by Claim 5 of Patent ‘730.

Claim 9 is encompassed by Claim 8 of Patent ‘730.

Claim 10 is encompassed Claims 1 and 2 of Patent ‘730, where there is no patentable distinction between a “processor” and a “control unit” as in Claim 1 of Patent ‘730.

Claim 12 is encompassed by Claim 4 of Patent ‘730.
Claim 13 is encompassed by Claim 12 of Patent ‘730.
Claim 14 is encompassed by Claim 13 of Patent ‘730.
Claim 15 is encompassed by Claim 14 of Patent ‘730.
Claim 16 is encompassed by Claim 15 of Patent ‘730.
Claim 17 is encompassed by Claim 16 of Patent ‘730.
Claim 18 is encompassed by Claim 17 of Patent ‘730.


Claims 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,776,730 in view of Peverill et al. (2016/0137311).

As per Claim 2, Claim 1 of Patent ‘730 recites “flight data information” but does not recite “wherein the flight data information includes images”.
However, Peverill et al. (2016/0137311) teaches a UAV payload pod comprising cameras and audio devices, where video, image and audio data may be wirelessly communicated to a ground control station (Peverill et al.; see P[0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the flight data information to include images, as rendered obvious by Peverill et al., in order to provide for “enabling the operation of an autonomous, self-charging aerial vehicle surveillance system” (Peverill et al.; see P[0002]).

As per Claim 6, Claim 1 of Patent ‘730 recites a “sensor suite” but does not recite “wherein the sensor suite includes a camera”.
However, Peverill et al. (2016/0137311) teaches a UAV payload pod comprising cameras and audio devices, where video, image and audio data may be wirelessly communicated to a ground control station (Peverill et al.; see P[0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the sensor suite to include a camera, as rendered obvious by Peverill et al., in order to provide for “enabling the operation of an autonomous, self-charging aerial vehicle surveillance system” (Peverill et al.; see P[0002]).


Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,776,730 in view of West et al. (9,118,112).

As per Claim 7, Claim 1 of Patent ‘730 recites a “sensor suite” but does not recite “wherein the sensor suite includes a radar system”.
However, West et al. (9,118,112) teaches a multi-sensor system comprising a radar altimeter (West et al.; see col.5, particularly lines 16-29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the sensor suite to include a radar system, as rendered obvious by West et al., in order to provide a “system includes a housing having an exterior surface for housing sensor or communication equipment and interior surface for housing electronics associated with the equipment” (West et al.; see Abstract) and to provide a vehicle with the functions of a radar altimeter.

As per Claim 8, Claim 1 of Patent ‘730 recites a “sensor suite” but does not recite “wherein the radar system comprises a radar altimeter”.
However, West et al. (9,118,112) teaches a multi-sensor system comprising a radar altimeter (West et al.; see col.5, particularly lines 16-29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the radar system to be comprised of a radar altimeter, as rendered obvious by West et al., in order to provide a “system includes a housing having an exterior surface for housing sensor or communication equipment and interior surface for housing electronics associated with the equipment” (West et al.; see Abstract) and to provide a vehicle with the functions of a radar altimeter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (9,357,111) in view of Hoshino et al. (JP2002029499A).

Regarding Claim 1, White et al. teaches the claimed independently operable low visibility aid device, comprising:
a main body (“…casing 100…”, see col.8, particularly lines 39-45 and FIG. 1) having a front end, a back end, a middle section and an interior space (“The casing 100 comprises 5 sections: a nosecone section 102; three body sections comprising a first sensor section 104, a control electronics section 106, a second sensor section 108; and a tail cone section 110”, see col.8, particularly lines 39-45 and FIG. 1);
a mounting bracket configured to engage (“…the hardback 114 comprises attachment lugs 706 which, in the illustrated embodiment are separated by 14 inches (but could be exchanged with the relief valves 704) and are arranged to allow attachment to an aircraft”, see col. 13, particularly lines 34-49);
a sensor suite positioned within the main body, said suite functioning to capture flight data information (“The nosecone section 102 is arranged to house a high speed digital camera on an adjustable mount…”, see col.10, particularly lines 60-65);
a control unit that is positioned within the main body, said control unit functioning to control an operation of the sensor suite (“…the access panels 304 allows camera adjustment, even when the casing is mounted on the platform including accurate pointing, focus and set up of the cameras before imaging (e.g. imaging sorties), for example by use of a laptop or other computing equipment to view through each camera 802, which may be accessed directly or by connection via an interface on the control electronics section 108” (emphasis added), see col.14, particularly lines 50-57); and
a communication unit that is configured to communicate wirelessly to an external device in real time (“…a communication device, e.g. datalink for allowing the sensor to be read and/or controlled remotely, driver equipment for the sensor…”, see col.3, particularly lines 58-65 and “…sensor (e.g. camera, radar transmitter/receiver, LIDAR transmitter/receiver, location sensor (such as a GPS device), any other sensor) communication device, e.g. for allowing the sensor to be read and/or controlled remotely”, see col.7, particularly lines 7-16), where a person having ordinary skill in the art would find it clear that to “read” a sensor would involve obtaining information captured by the sensor.
White et al. does not expressly recite the bolded portions of the claimed
a communication unit that is configured to communicate the captured flight data information wirelessly to an external device in real time.
However, Hoshino et al. (JP2002029499A) teaches a pod comprising an antenna that may transmit video information generated by a photographing means of the storage pod (Hoshino et al.; see P[0020]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Hoshino et al., and to provide a communication unit that is configured to communicate the captured flight data information wirelessly to an external device in real time, as rendered obvious by Hishino et al., in order to provide an “aircraft-borne video transmitting device” (Hishino et al.; see Abstract).

Regarding Claim 2, White et al. teaches the claimed low visibility aid device of claim 1, wherein the flight data information includes images (“…sensor (e.g. camera, radar transmitter/receiver, LIDAR transmitter/receiver, location sensor (such as a GPS device), any other sensor)…” (emphasis added), see col.7, particularly lines 7-16).

Regarding Claim 6, White et al. teaches the claimed low visibility aid device of claim 1, wherein the sensor suite includes a camera (“The nosecone section 102 is arranged to house a high speed digital camera on an adjustable mount…”, see col.10, particularly lines 60-65).

Regarding Claim 7, White et al. teaches the claimed low visibility aid device of claim 1, wherein the sensor suite includes a radar system (“…sensor (e.g. camera, radar transmitter/receiver, LIDAR transmitter/receiver, location sensor (such as a GPS device), any other sensor) communication device, e.g. for allowing the sensor to be read and/or controlled remotely” (emphasis added), see col.7, particularly lines 7-16).

Regarding Claim 10, White et al. teaches the claimed low visibility aid device of claim 1, wherein the control includes:
a memory for storing the flight data information (“…at least one casing section is arranged to receive an interface, for example in a cut-out portion thereof, wherein the interface allows information gathered by one or more sensor(s) housed in the casing to be accessed”, see P[0017], where it is implicit that the information gathered by the sensor is stored in some type of memory); and
a processor (“The casing may be arranged to house one or more of any of the following: a sensor (e.g. camera, radar transmitter/receiver, LIDAR transmitter/receiver, location sensor (such as a GPS device), any other sensor) a communication device, e.g. datalink for allowing the sensor to be read and/or controlled remotely, driver equipment for the sensor, a memory, a battery, an electronic control unit, a desiccator, an electronic interface, or the like”, see P[0022]).

Regarding Claim 13, White et al. teaches the claimed low visibility aid device of claim 1, further comprising:
at least one battery (…a battery…”, see col.3, particularly lines 58-65) for providing power to each of the control unit and the sensor suite (“…equipment comprising at least one of the following: sensor (e.g. camera, radar transmitter/receiver, LIDAR transmitter/receiver, location sensor (such as a GPS device), any other sensor) communication device, e.g. for allowing the sensor to be read and/or controlled remotely, driver equipment for the sensor, memory, battery, electronic control unit, desiccator, electronic interface, or the like”, see col.7, particularly lines 7-16 and “Two Li-Ion batteries rated 6.8 Ah @ 33 volts therefore provide 13.60 A/hour, and can therefore power the equipment for approximately 9 Hrs 38 mins”, see col.15, particularly lines 39-56), including the table of this citation which recites “Miro 3 Camera (x3)”.

Regarding Claim 17, White et al. teaches the claimed low visibility aid device of claim 1, wherein the main body includes an aerodynamically efficient teardrop shape (see FIG. 1).

Regarding Claim 18, White et al. teaches the claimed low visibility aid device of claim 1, wherein the mounting bracket is removably connected to the main body (see FIG. 7A and the citations of the Claim 1 rejection).



Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (9,357,111) in view of Hoshino et al. (JP2002029499A) further in view of Woodland (5,927,648).

Regarding Claim 3, White et al. does not expressly recite the claimed low visibility aid device of claim 1, wherein the flight data information includes altitude information.
However, Woodland (5,927,648) teaches a sensor pod altimeter to determine stand alone aircraft altitude (Woodland; see col.8, particularly lines 21-44 and FIGS. 1-3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Woodland, and wherein the flight data information includes altitude information, as rendered obvious by Woodland, in order to “determine stand alone aircraft altitude” (Woodland; see col.8, particularly lines 21-28).

Regarding Claim 8, White et al. does not expressly recite the claimed low visibility aid device of claim 7, wherein the radar system comprises a radar altimeter.
However, Woodland (5,927,648) teaches a sensor pod altimeter to determine stand alone aircraft altitude (Woodland; see col.8, particularly lines 21-44 and FIGS. 1-3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Woodland, and wherein the radar system comprises a radar altimeter, as rendered obvious by Woodland, in order to “determine stand alone aircraft altitude” (Woodland; see col.8, particularly lines 21-28).



Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (9,357,111) in view of Hoshino et al. (JP2002029499A) further in view of Williams et al. (6,281,970).

Regarding Claim 4, White et al. does not expressly recite the claimed low visibility aid device of claim 1, wherein the flight data information includes attitude information.
However, Williams et al. (6,281,970) teaches an airborne pod that computes an attitude using GPS/IMU sensors (Williams et al.; see col.2, particularly lines 18-34 and Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Williams et al., and wherein the flight data information includes attitude information, as rendered obvious by Williams et al., in order to determine “the attitude of the pod” (Williams et al.; see col.2, lines 8-13).

Regarding Claim 5, White et al. does not expressly recite the claimed low visibility aid device of claim 1, wherein the flight data information includes heading information.
However, Williams et al. (6,281,970) teaches an airborne pod that computes a heading and direction (Williams et al.; see col.3, particularly lines 62-67 and see col.4, particularly lines 1-14 and 28-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Williams et al., and wherein the flight data information includes heading information, as rendered obvious by Williams et al., in order to determine a “true north (corrected magnetic) heading” (Williams et al.; see col.3, line 67 and col.4, lines 1-5).

Regarding Claim 9, White et al. does not expressly recite the claimed low visibility aid device of claim 1, wherein the sensor suite includes an Attitude and Heading Reference System.
However, Williams et al. (6,281,970) teaches an airborne pod that computes a heading and direction (Williams et al.; see col.3, particularly lines 62-67 and see col.4, particularly lines 1-14 and 28-61) and also an attitude (yaw, pitch, and roll) of the pod (Williams et al.; “In the GPS/IMU form the pod's GPS position and attitude (yaw, pitch, and roll) in the local NED system are determined by a GPS/IMU unit”, see col.2, particularly lines 27-34), therefore, the system of the pod of Williams et al. may be interpreted as an “Attitude and Heading Reference System”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Williams et al., and wherein the sensor suite includes an Attitude and Heading Reference System, as rendered obvious by Williams et al., in order to determine a “true north (corrected magnetic) heading” (Williams et al.; see col.3, line 67 and col.4, lines 1-5) and a “GPS position and attitude (yaw, pitch, and roll)” and direction from a pod to the detected hot spot (Williams et al.; see col.2, lines 27-30).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (9,357,111) in view of Hoshino et al. (JP2002029499A) further in view of Burgess (2018/0174270).

Regarding Claim 9, White et al. does not expressly recite the claimed low visibility aid device of claim 1, wherein the sensor suite includes an Attitude and Heading Reference System.
However, Attitude and Heading Reference Systems (AHRS) are conventional systems that are conventionally mounted to aircraft, and to merely include such a system as part of a “sensor suite” is an obvious design choice. Furthermore, Burgess (2018/0174270) teaches cameras mounted to a drone aircraft, where the cameras may include AHRS instruments (Burgess; see P[0028], P[0137] and P[0186]). White et al. already includes a camera (“The nosecone section 102 is arranged to house a high speed digital camera on an adjustable mount…”, see col.10, particularly lines 60-65), and in view of Burgess, a person having ordinary skill in the art would find if an obvious design choice to include an “Attitude and Heading Reference System” as a sensor of the casing of White et al., such as by including an AHRS system with a camera of White et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Burgess, and wherein the sensor suite includes an Attitude and Heading Reference System, as rendered obvious by Burgess, in order to control a “camera orientation” (Burgess; see P[0133]).



Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (9,357,111) in view of Hoshino et al. (JP2002029499A) further in view of Fisher (8,205,536).

Regarding Claim 12, White et al. does not expressly recite the claimed low visibility aid device of claim 1, wherein the wireless communication unit comprises a WiFi transceiver.
However, Fisher (8,205,536) teaches a pod of an aircraft that may include a data link used to wirelessly exchange data with an external computer that may be “any suitable data link” and may include a “Wi-Fi component” (Fisher; see col.13, particularly lines 6-38, also see col.4, particularly lines 19-42 and FIG. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Fisher, and wherein the wireless communication unit comprises a WiFi transceiver, as rendered obvious by Fisher, in order to “wirelessly exchange data with an external computer system over a secure data link” (Fisher; see col.13, lines 7-11).

Regarding Claim 14, White et al. does not expressly recite the claimed low visibility aid device of claim 13, further comprising:
a power generation unit that is configured to generate power for storage by the at least one battery.
However, Fisher (8,205,536) teaches a pod of an aircraft that may include a power source, where the power source may include “a power generation system that generates power” (Fisher; see col.5, particularly lines 30-51).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Fisher, and to provide a power generation unit that is configured to generate power for storage by the at least one battery, as rendered obvious by Fisher, in order to provide an “independent power source” for a pod, so that the pod “may operate completely independent” of a vehicle and may need “only be physically attached” to the vehicle (Fisher; see col.5, lines 38-41).



Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (9,357,111) in view of Hoshino et al. (JP2002029499A) further in view of Fisher (8,205,536), further in view of Manzke (5,344,319).

Regarding Claim 15, White et al. does not expressly recite the claimed low visibility aid device of claim 14, wherein the power generation unit comprises:
a generator that is mechanically connected to a shaft and a blade assembly.
However, Fisher (8,205,536) teaches a weapons pod of an aircraft that may include a power source, where the power source “may be an air turbine or an impeller coupled to a power generation system that generates power whenever there is air flow over weapons pod” as part of an “independent power source” (Fisher; see col.5, particularly lines 30-51), where clearly because the air flow is “over” the weapons pod, the impeller or turbine is part of the independent power source of the weapons pod and is then part of the weapons pod itself, as air flow over something other than the weapons pod would not be considered air flow “over weapons pod”. Furthermore, a person having ordinary skill in the art would find it an obvious design choice to simply implement the air turbine or impeller as a mechanical system including a shaft to rotate blades of an air turbine or impeller, where this design choice is rendered obvious by Manzke (5,344,319), who teaches a pod that may attach to an aircraft, where the pod may include a rotor assembly at an aft end of the pod, where the rotor includes a number of blades, and where the rotor is connected to a generator, and as the pod moves through the air, the rotor turns the generator which creates current (Manzke; see col.3, particularly lines 4-21 and FIG. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Fisher, and wherein the power generation unit comprises a generator that is mechanically connected to a shaft and a blade assembly, as rendered obvious by Fisher and Manzke, in order to provide an “independent power source” for a weapons pod, and to provide a “power generation system that generates power whenever there is air flow over weapons pod”, so that the pod “may operate completely independent” of a vehicle and may need “only be physically attached” to the vehicle (Fisher; see col.5, lines 34-41), and in order to create a current when a pod moves through the air (Manzke; “Rotor 26 is connected to generator 32. As pod 10 moves through the air, rotor 26 turns generator 32, which creates a current…”, see col.3, lines 12-15).

Regarding Claim 16, White et al. does not expressly recite the claimed low visibility aid device of claim 15, wherein the shaft traverses the back end of the main body, and the blade assembly is positioned adjacent to the back end of the main body.
However, in view of the teachings of Fisher as cited in the Claim 15 rejection, to simply place a shaft and “blade assembly” of any air turbine or impeller to the “back end” of a “main body” would be an obvious design choice. This design choice is rendered obvious by Manzke (5,344,319), who teaches a pod that may attach to an aircraft, where the pod may include a rotor assembly at an aft end of the pod, where the rotor includes a number of blades, and where the rotor is connected to a generator, and as the pod moves through the air, the rotor turns the generator which creates current (Manzke; see col.3, particularly lines 4-21 and FIG. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of White et al. with the teachings of Fisher and Manzke, and wherein the shaft traverses the back end of the main body, and the blade assembly is positioned adjacent to the back end of the main body, as rendered obvious by Manzke, in order to create a current when a pod moves through the air (Manzke; “Rotor 26 is connected to generator 32. As pod 10 moves through the air, rotor 26 turns generator 32, which creates a current…”, see col.3, lines 12-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662